Citation Nr: 1335488	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.



REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the Veteran was initially represented by Warren Molee; however, in May 2012, the Veteran appointed another agent, Ryan Farrell, in a signed VA Form 21-22a.  Therefore, the Board finds that the prior power of attorney was revoked.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from October 1999 to April 2012.  These records were considered in the October 2012 statement of the case (SOC), and the remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his current claims.  He has asserted that he injured his right knee during his military service and he also developed a left knee disorder secondary to a right knee disorder.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a knee disorder; however, he is certainly competent to report an injury and observable symptomatology.  There are also lay statements indicating that the Veteran returned from Korea with a leg injury requiring the use of crutches.  In addition, the record shows that he has current diagnoses of right and left knee disorders.  However, there is no medical opinion addressing the etiology of those disorders.  Therefore, the Board finds that a VA examination and medical opinion are necessary in order to determine the nature and etiology of his current knee disorders.  

Additionally, the Veteran was not provided with a notification letter from the RO that sufficiently informed him about what evidence is necessary to substantiate a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter in connection with his claims for service connection. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right and/or left knee disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file, to include Dr. S.K. and any updated VA medical records. 

3.  After the above development has been completed and any and all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right and left knee disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he injured his right knee in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left knee disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

The examiner should also opine as to whether it is at least as likely as not that any left knee disorder is either caused by or aggravated by a right knee disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



